Citation Nr: 1631794	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  13-22 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent disabling for obstructive sleep apnea.

2.  Entitlement to an effective date prior to May 2, 2006 for service connection for obstructive sleep apnea.

(The matter of whether the discontinuance of vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code, was proper is the subject of a concurrently but separately issued Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of a VA Regional Office (RO) Denver, Colorado.  In May 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Board acknowledges that the Veteran and his representative have submitted a timely notice of disagreement (NOD) as to issues of entitlement to an evaluation in excess of 10 percent for hypertension, entitlement to an evaluation in excess of 10 percent for degenerative joint disease, first metacarpal joint, right hand, entitlement to a compensable evaluation for fracture, right fifth metacarpal, entitlement to service connection for a cardiovascular condition, whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  A statement of the case has not been issued on any of these issues.  However, the Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board does not have jurisdiction over them at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that the Veteran receives treatment from VA.  However, treatment records dated since December 2015 have not been obtained and associated with the claims file.  As such, on remand, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran dated since December 2015.  38 C.F.R. § 3.159 (2015).

The claims file reveals a notation dated in June 2006 that the Veteran was awarded Social Security Administration (SSA) disability benefits.  Review of the claim file does not reveal that an attempt has been made to obtain the Veteran's complete SSA records.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, the appeal is remanded to obtain the Veteran's complete SSA record.

Veteran was most recently afforded a VA medical examination with regard to sleep apnea in March 2012.  In an August 2013 statement, the Veteran reported that his sleep apnea had worsened.  As such, the Board finds it necessary to afford the Veteran another VA medical examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In June 2012 the Veteran filed a NOD with the May 2012 RO rating decision awarding service connection for obstructive sleep apnea and assigning an evaluation of 50 percent disabling effective May 2, 2006.  In the NOD the Veteran stated "[t]his is a notice of disagreement due to the time in which I filed for disability that was noted in my appeal back in 1985.  And also in the appeal claims there were the sleep apnea problem that has gotten worse . . . I [d]isagree with the entitlement amount and the rating due to the [c]ondition has gotten worse due to the delays of my claim and still today I don't have a sleep apnea [m]achine and [m]ask . . ."  The Board finds that this statement represents a disagreement with not only the initial evaluation but the effective date assigned.  To date the Veteran has not been provided with a Statement of the Case (SOC) with regard to the effective date assigned for the grant of service connection.  Under the circumstances, remand of the issue of entitlement to an effective date prior to May 2, 2006, for the award of service connection for obstructive sleep apnea to the RO for the issuance of an SOC is warranted.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a SOC with respect to his claims of entitlement to an effective date prior to May 2, 2006, for the award of service connection for obstructive sleep apnea, including notification of the need to timely file a Substantive Appeal to perfect his appeal on the issue.  Allow the appellant the requisite period of time for a response.  Only if the appellant completes an appeal by the timely filing of a substantive appeal should the issue be certified to the Board for appellate consideration.

2.  Attempt to obtain complete VA treatment records pertaining to the Veteran dated since December 2015.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

4.  Thereafter schedule the Veteran for an appropriate examination to determine the current severity of his obstructive sleep apnea.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of the Veteran's obstructive sleep apnea.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

5.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


